DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action acknowledges the applicant’s preliminary amendment filed on 11/17/2020. Claims 1-18 are pending in the application. Claims 19-35 are cancelled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,835,687 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because each set of claims recite an apparatus for entrapment and disposal of medical sharps having a shell defining a storage volume having a top and side wall exposed, a top portion comprising (a) at least one syringe cap holding aperture and (b) at least one syringe .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(m) because
the shading provided by the applicant reduces the legibility of the invention. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in
reply to the Office action to avoid abandonment of the application. Any amended
replacement drawing sheet should include all of the figures appearing on the immediate
prior version of the sheet, even if only one figure is being amended. The figure or figure
number of an amended drawing should not be labeled as “amended.” If a drawing figure
is to be canceled, the appropriate figure must be removed from the replacement sheet,
and where necessary, the remaining figures must be renumbered and appropriate
changes made to the brief description of the several views of the drawings for
consistency. Additional replacement sheets may be necessary to show the renumbering

application must be labeled in the top margin as either “Replacement Sheet” or “New
Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner,
the applicant will be notified and informed of any required corrective action in the next
Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4 and 5 depend on itself, respectively.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno US 4,869,366.
With regards to claim 1, Bruno (Figs. 10-12) discloses an apparatus adapted for entrapment and disposal of medical sharps comprising: a shell 11 defining a storage volume, said shell having a top portion 110a, a side wall portion 104/106 and a bottom base portion 108, the base portion being at least as large in area as said top portion, said shell adapted to stand upright upon said base so as to present an exposed said top portion (with openings) and an exposed said side wall portion (with openings); said top portion comprising (a) at least one syringe cap holding aperture 130 capable of being adapted to releasably accept a syringe cap so as to allow a capped syringe to be releasably extended into said storage volume and (b) at least one syringe capture aperture 112 capable of being adapted to capture and hold a syringe hub as its syringe needle extends into said storage volume; (c) at least one scalpel capture aperture 142 capable of being adapted to capture and hold a scalpel as its blade extends into said storage volume; and wherein said shell comprises a suture 
The syringe cap holding aperture, syringe capture aperture, scalpel capture aperture and suture needle aperture are capable of being adapted to hold a syringe cap, syringe, scalpel and suture needle, respectively, depending on such factors as the size and types of structures to be held.

With regards to claim 3, Bruno (Figs. 10-12) discloses the side wall portion 104/106 comprises said suture needle aperture 114.

Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bruno US 4,869,366.
With regards to claim 10, Bruno (Figs. 10-12) discloses an apparatus adapted for entrapment and disposal of medical sharps comprising: a shell 11 defining storage volume, said shell having a top portion 110a, a side wall portion 104/106 and a bottom base portion 108, the base portion being at least as large in area as said top portion, said shell adapted to stand upright upon said base so as to present an exposed said top portion (with openings) and an exposed said side wall portion (with openings); said top portion comprising (a) at least one 
The syringe capture aperture and the suture needle and scalpel aperture are capable of being adapted to hold syringe Luer fitting and suture needles and scalpel blades, respectively, depending on such factors as the size and types of structures to be held.

With regards to claim 15, Bruno (Figs. 10-12) discloses additionally comprising at least one syringe cap holding aperture 130 adapted to releasably accept a syringe cap so as to allow a capped syringe to be releasably extended into said storage volume.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno US 4,869,366 in view of Clegg et al. US 2007/0119740 A1, cited in Applicants IDS.
With regards to claims 2 and 11, Bruno (Figs. 10-12) discloses the claimed in invention as stated above but it does not specifically disclose additionally comprising a high-friction pad contained within said shell and exposed through said at least one syringe capture and said suture needle aperture.
However, Clegg teaches that it was known in the art to have a high-friction pad 226/228 contained within said shell and exposed through said at least one syringe capture 204 and said suture needle aperture 206.
The inventions of Bruno and Clegg are both drawn to the field of containers that are capable of holding items such as medical instruments. Each .

Claims 4-6, 9 and 12-14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno US 4,869,366 in view of Lowe US 6,26,959.
With regards to claims 4 and 12, Bruno discloses the claimed invention as stated above but it does not specifically disclose additionally comprising a releasable cover piece covering said suture needle aperture.
However, Lowe teaches that it was known in the art to have a shell 11/17 holding medical instruments (sharps/needle) comprise a releasable cover piece 13 covering said suture needle aperture.
The inventions of Bruno and Lowe are both drawn to the field of containers that are capable of holding items such as medical instruments. Each container includes aperture that can hold sharps. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the shell in Bruno by providing a releasable cover piece covering the suture needle aperture as taught by Lowe for the purposes of preventing the instruments from falling out of the aperture.

With regards to claims 5 and 13, Lowe further teaches the releasable cover piece 13 comprises a releasable adhesive strip 15.

With regards to claims 6 and 14, Lowe further teaches the base portion  is of a material 21 adapted to resist sliding friction as compared to the material comprised by said a top portion and side wall portion.

With regards to claims 9 and 18, Lowe further teaches at least a portion of said shell is transparent. (Col 4:11-12)

Claims 7-8 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bruno US 4,869,366 in view of Levine US 2011/0042253 A1.
With regards to claims 7 and 16, Bruno discloses the claimed invention as stated above but it does not specifically disclose the apparatus contained within a procedure tray or kit.

The inventions of Bruno and Levine are both drawn to the field of containers that are capable of holding items such as medical instruments. Each container includes aperture that can hold sharps. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus in Bruno by providing a procedure tray or kit to contain the apparatus as taught by Levine for the purposes of providing all of articles needed together for a procedure to be performed.

With regards to claim 8 and 17, Levine further teaches the apparatus 10 affixed to a procedure tray or kit 82/72.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENINE PAGAN whose telephone number is (313)446-4924. The examiner can normally be reached 9:00am-5:00pm, Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        



/JENINE PAGAN/           Examiner, Art Unit 3736